Title: To James Madison from Daniel Buck, 14 March 1809 (Abstract)
From: Buck, Daniel
To: Madison, James


14 March 1809, Norwich, Vermont. Buck [a former Federalist representative who had served in the House of Representatives with JM] advises the president to prevent a British incursion into “the Spanish provinces at the south” by sending U.S. troops “and [by] energetic exertions to supplant the British, as well as the French, by the seizure of the Mexicoes.” Suggests that disaffection in “the northern & eastern states” would dissolve, “clamours would cease with them, and the administration immediately become popular.”
